 


109 HR 4801 IH: Michigan Indian Land Claims Settlement Act Amendments
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4801 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Stupak introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To extend the deadlines for distributing certain funds secured by the Michigan Indian Land Claims Settlement Act and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Michigan Indian Land Claims Settlement Act Amendments. 
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)The Michigan Indian Land Claims Settlement Act (Public Law 105–143) (hereafter the Act) provides for the distribution of certain judgment funds awarded by the Indian Claims Commission to certain Ottawa and Chippewa of Michigan in dockets numbered 18-E, 58, 18-R, and 364. 
(2)Under the terms and conditions of the Act, a sizable percentage of those funds have already been distributed to the Grand Traverse Band of Ottawa and Chippewa Indian, the Bay Mills Indian Community, the Little River Band of Ottawa Indians, the Little Traverse Bay Bands of Odawa, and the Sault Ste. Marie Tribe of Chippewa. The remaining funds are currently being held in trust pending distribution to certain individual descendants of treaty signers, and to certain unrecognized Michigan Ottawa and Chippewa Tribes that obtain Federal acknowledgment or a Federal reaffirmation of the government-to-government relationship with the United States prior to the distribution period established in the Act. That distribution period is no earlier than December 15, 2005, and no later than December 15, 2006. 
(3)To qualify for these funds, an unrecognized Michigan Ottawa or Chippewa Tribe must— 
(A)be a signatory to either the 1836 treaty (7 Stat. 391) or the 1855 treaty (11 Stat. 621); 
(B)have a membership which is predominantly Chippewa and Ottawa; 
(C)have submitted to the Bureau of Indian Affairs a letter of intent to seek Federal acknowledgment not later than July 15, 1998; 
(D)have submitted to the Bureau of Indian Affairs a documented petition for Federal acknowledgment not later than December 15, 2000; and 
(E)have obtained Federal acknowledgment or reaffirmation by Congress or the Bureau of Indian Affairs prior to the distribution period established in the Act. 
(4)Two Michigan based unrecognized Ottawa and Chippewa Tribes, the Burt Lake Band of Ottawa and Chippewa Indians and the Grand River Band of Ottawa and Chippewa Indians, have met the first 5 requirements, but the Bureau of Indian Affairs has not completed its review of the tribes’ documented petitions. 
(5)Because neither of those tribes has caused this delay, it would be unfair and unjust to deny either tribe its tribal shares of the funds merely because the Bureau of Indian Affairs has been unable to complete work on the petitions.  
(b)PurposeThe purpose of this Act is to extend the distribution dates established in Public Law 105–143 to protect the legal rights of those 2 tribes. 
3.Technical amendmentSection 106(a)(2) of the Michigan Indian Land Claims Settlement Act is amended to read as follows: 
 
(1)Time limitationsThe judgment distribution roll of descendants prepared pursuant to paragraph (1)(A) shall be approved not later than December 15, 2007.. 
 
